Citation Nr: 1410334	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bronchitis and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2008 and January 2010, the Board remanded the issue for additional development.  In a December 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court set aside the Board's December 2011 decision and remanded the case for readjudication consistent with the directives specified.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA claims file contains a January 2014 Appellate Brief relevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's May 2013 Memorandum Decision, this issue must be remanded in order to obtain a new VA examination and opinion addressing the etiology of the Veteran's bronchitis and chronic obstructive pulmonary disease.

Additionally, the record indicates that the Veteran receives regular medical treatment at the Brooklyn Campus of the VA New York Harbor Healthcare System.  All outstanding, pertinent VA treatment records dating since January 2009 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent treatment records from the Brooklyn Campus of the VA New York Harbor Healthcare System since January 2009.  All records received should be associated with the claims file.  If the RO/AMC cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA pulmonary examination with a pulmonologist to determine the etiology of the Veteran's bronchitis and chronic obstructive pulmonary disease.  The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.  

Following the examination, the examiner must opine on whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that the Veteran's bronchitis or chronic obstructive pulmonary disease had their onset during service or were caused or otherwise related to any event in service, including in-service exposure to respiratory irritants.  

The examiner must consider and discuss the Veteran's credible lay statements regarding his exposure to respiratory irritants such as dust from depth charges and paint fumes in service and his assertions that he received treatment for respiratory symptoms and lung problems while serving aboard the USS ADRIA.  The examiner is reminded that as a combat veteran, the Veteran's statements must be taken as credible absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002).

The examiner is advised that the Board has determined that there is no clear and convincing evidence that either bronchitis or chronic pulmonary obstructive disorder preexisted the Veteran's service.  As such, the appellant must be presumed to have entered active duty with a sound respiratory system.  See 38 C.F.R. § 3.304(b) (2013).

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the examiner must specifically explain why she/he cannot address the relationship between the appellant's lung disorders and his military service.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Given the Veteran's advanced age and the instructions of the June 2013 Court Decision, if the Veteran fails to appear for the scheduled VA examination, forward the claims file to a VA pulmonologist, who should review the complete claims file, including any relevant files in Virtual VA and VBMS, and respond to the inquiry set forth above.

5.  After the development requested has been completed, the RO/AMC should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  Thereafter, the RO/AMC must readjudicate the issue.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



